Order filed December 10, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00729-CR
                                   ____________

                   ROBERT MICHAEL RILEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 11CR2269

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1A, CPS
recording, and State's Exhibit 21, DVD Interview of Defendant.
      The clerk of the 122nd District Court is directed to deliver to the Clerk of
this court the original of State's Exhibit 1A, CPS recording, and State's Exhibit
21, DVD Interview of Defendant, on or before December 20, 2013.

      The Clerk of this court is directed to receive, maintain, and keep safe these
original exhibits; to deliver them to the justices of this court for their inspection;
and, upon completion of inspection, to return the original of State's Exhibit 1A,
CPS recording, and State's Exhibit 21, DVD Interview of Defendant, to the
clerk of the 122nd District Court.



                                              PER CURIAM